Citation Nr: 1211052	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  09-50 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial compensable rating for L5-S1 degenerative disc disease (DDD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from August 1983 to January 2004.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which awarded service connection for L5-S1 DDD.  The RO assigned an initial noncompensable evaluation effective from October 2008.  The Veteran filed a notice of disagreement in May 2009.  The RO issued a statement of the case in November 2009.  The Veteran perfected his appeal in December 2009.

The Veteran requested a hearing before the Board.  The hearing was scheduled for February 2012.  Notice of the hearing was sent to the address of record and regularity of the mail is presumed.  The Veteran failed to appear for the February 2012 Board hearing.  As such, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d).  


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claim for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in this matter has been received.

2.  The service-connected L5-S1 DDD is manifested by degenerative changes by x-ray and objective evidence of painful motion, but without otherwise compensable limitation of motion.  



CONCLUSION OF LAW

The criteria for the assignment of 10 percent evaluation (but no higher) for the service-connected L5-S1 DDD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a including Diagnostic Codes 5003, 5235-5243 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.
§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Duty to Notify 

The record shows that in a November 2008 VCAA letter, the Veteran was informed of the information and evidence necessary to warrant entitlement to service connection, the original benefit sought on appeal.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi,  16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the claim arises from the Veteran's disagreement with the initial disability evaluation assigned following the grant of service connection.  The Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The November 2008 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal. 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principia, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009)(Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Duty to Assist 

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, post-service private medical records, and the November 2008 report of VA examination.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant. 

The Board is aware the Veteran requested in his December 2009 substantive appeal, that his back re-evaluated because it was worse at night and he had difficulty sleeping at night.  The Veteran additionally requested that his entire back be x-rayed.  The last VA examination was in 2008, but the mere fact that the Veteran has not had an examination in a few years does not necessarily render that examination inadequate for purposes of rating the Veteran's service-connected disability, particularly in a situation where the disability has stabilized for quite some time.  

In situations where the Veteran can articulate or show some specific reasons why the last examination report no longer provides an accurate assessment as to the current severity of a condition, a new examination is certainly warranted.  However, the Veteran does not contend nor has he set forth specific evidence of an increase in the service-connected disability.  He has complained of difficulty sleeping at night since service.  X-rays of the lumbar spine were taken upon VA examination in 2008, which is the segment of the spine on appeal.  Further, there is no objective medical evidence that shows his condition has worsened in severity since the last VA examination so as to warrant a new examination.  As noted in the Introduction, the Veteran failed to appear for his hearing and he has submitted no additional evidence in support of his claim.   

As such, the Board finds that the last VA examinations of record dated in 2008 is adequate for rating purposes.  Finally, there is enough evidence in the claims file to render a decision on the merits of the increased rating claim.

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2011); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II. General Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath, 1 Vet. App. at 594.  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation at any stage since the effective date of service connection.  See Fenderson v. West, 12 Vet. App 119 (1999).   The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R.
§§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  


III.  Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Historically, service connection was awarded for L5-S1 DDD in a May 2009 rating decision.  An initial noncompensable evaluation was assigned effective October 2008. 

At the outset, the Board would note that effective on September 26, 2003, revisions were made to the VA rating schedule, which established a General Rating Formula for Diseases and Injuries of the Spine.  See 68 Fed. Reg. 166, 51454-51458. (August 27, 2003).  The Veteran filed his claim in October 2008.  Thus, only the regulations effective on September 26, 2003, apply to this claim.

The Veteran's lumbar spine disability has been assigned a noncompensable rating under 38 C.F.R. § 4.71a, Diagnostic Code 5242, under the General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243.  38 C.F.R. § 4.71a (2011).  

It should be noted that by regulation, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. 38 C.F.R. § 4.71a, Plate V. 

A zero percent rating is assigned in every instance where the schedular requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Under Diagnostic Code 5242, degenerative arthritis of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, is assigned a 10 percent rating  for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  Id. 

A 20 percent rating is assigned for disability manifested by the following: forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

While the General Rating Formula For Diseases and Injuries of the Spine does identify criteria that would afford a higher rating of 30 percent for disability involving the cervical spine (a 30 percent is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine), it does not provide for a 30 percent rating for disability associated with the thoracolumbar spine.  Id

An increased rating to 40 percent is warranted when a back disability is manifested by the following criteria: unfavorable ankylosis of the entire cervical spine; forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent is assigned for unfavorable ankylosis of the entire spine.  Id.  

Aside from the General Rating Formula for Diseases and Injuries of the Spine, there are other provisions for rating disability of the spine when certain manifestations are present.   These include incapacitating episodes and neurological problems.  

While there has been some radiographic evidence showing narrowing of disc space, there has been no evidence of incapacitating episodes of intervertebral disc syndrome as defined by the statute to warrant a higher rating under Diagnostic Code 5243.  Id.   The Veteran himself has denied incapacitating episodes on VA examination in 2008.  He further denied physician prescribed bed rest.   

The Board has also considered whether a separate disability rating would be appropriate for neurological findings appropriate to the site of the lumbar spine under the diagnostic codes pertinent to rating neurological disorders.  There were, however, no compensable neurological disabilities (paralysis of the sciatic nerve) associated with the lumbar spine.  38 C.F.R. § 4.124a, Diagnostic Code 8520).  

Notably, there was no evidence of lumbar radiculopathy during VA examination in 2008.  The Veteran denied radiating pain, as well as numbness, tingling, and bowel or bladder disturbance.  The examiner found no significant neurological tension signs.  Motor power was 5/5 in the lower extremities.  There was no gross sensory deficit and deep tendon reflexes were within normal limits.  There was also no ankle clonus and the Babinski test was negative.      

Thus, the Board shall consider the service-connected disability under the orthopedic diagnostic codes (under the General Rating Formula for Diseases and Injuries of the Spine) only.  

Service treatment records show the Veteran injured his low back.  In April 2002, he complained of difficulty sleeping at night.  Straight leg raising was negative.  He was diagnosed with chronic low back pain.  In April 2003, he had flexion limited to between 70 and 90 degrees; however, there was normal motor strength and gait.  There was no spasm or deformity.  The October 2003 separation examination simply noted low back pain. 

Post service, private medical records dated in 2006 were negative for complaints or treatment for the low back.  

Upon VA examination in November 2008, the Veteran reported difficulty sleeping because of discomfort.  He denied the use of assistive device.  He used pain medication and rest for flare-ups of pain, which were usually in the morning or in cold weather.  The Veteran had a slightly flattened lumbar spine, but no tenderness, muscle spasm or guarding. 

Range of motion was as follows: flexion 90 degrees; extension 35 degrees; lateral extension 35 degrees bilaterally; and rotation 45 degrees bilaterally.  There was no significant pain with range of motion.  Straight leg raising was 90 degrees bilaterally.  After three repetitions of movement, there was no decrease in range of motion due to pain, fatigue, weakness, or lack of endurance.  

The examiner commented that there was no significant pain with range of motion.  There was also no evidence of  lack of endurance, weakness or incoordination of the lumbar spine at any time.  Moreover, there were no findings of additional limitation of function, including pain, after repetitive  motion testing.

Based on the above evidence, there is no basis for a compensable rating under either the rating criteria for DDD or under the General Rating Formula for Diseases and Injuries of the Spine.  

However, the Board acknowledges that pursuant to Diagnostic Code 5003, arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of 2 or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of 2 or more major joints or 2 or more minor joints warrants a 10 percent evaluation.  See 38 C.F.R. § 4,71a, Diagnostic Code 5003.

The Court appears to have held that a 10 percent rating is warranted under Code 5003 and 38 C.F.R. § 4.59 if there is x-ray evidence of degenerative arthritis and painful motion even though there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet.App. 484, 488 (1991); see also Hicks v. Brown, 8 Vet.App. 417 (1995).  In the present case, medical findings do not appear to show actual limitation of motion, even when DeLuca factors are considered.  However, the November 2008 VA examiner appears to have reported some pain on motion.  The phrasing of the report of no significant painful motion seems to imply that there is some painful motion, just not significant.  As such, the case arguably falls within the holdings of Lichtenfels and Hicks.  Resolving all reasonable doubt in the Veteran's favor, the Board therefore finds that a 10 percent rating is warranted for the entire period contemplated by this appeal; that is, from October 2, 2008.  Fenderson. 

However, for reasons discussed above, a rating in excess of 10 percent is not warranted at any time during the appeal period. 

The Court has held that, when evidence of unemployability is presented, the issue of whether a total compensation rating based on individual unemployability (TDIU) will be assigned, should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service connected.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In Rice, the Court determined that there is no freestanding claim for a TDIU rating.  Id. at 451.  

In the instant case, the Veteran has not raised the issue of a TDIU rating with respect to his lumbar spine claim.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  While the evidence of record shows the Veteran was not employed in 2008, he informed the examiner that he had just returned from Afghanistan.  He also told the examiner that he retired from the military in 2004, but not for limitation caused by his spine problem.  As the Veteran has not raised such a claim and there is no objective evidence of unemployability due to the service-connected L5-S1 DDD, a claim for a TDIU rating is not presented in the instant case. 

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected DDD is so exceptional or unusual as to warrant the assignment of a higher rating on an extra- schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

In this case, the Board finds that the rating criteria used to evaluate the Veteran's service-connected L5-S1 DDD reasonably describes his disability level and symptomatology.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to a 10 percent disability evaluation for the service-connected L5-S1 DDD is warranted, effective from October 2, 2008.  To this extent, the appeal is granted, subject to laws and regulations applicable to payment of VA monetary benefits.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


